Citation Nr: 0734990	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-26 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a service 
connected low back disability, in excess of 20 percent for 
the period before September 26, 2003.

2.  Entitlement to an increased rating for a service 
connected low back disability, in excess of 40 percent for 
the period on and after September 26, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 20 percent rating 
for a service connected low back disability for the period 
from the receipt of the claim to September 26, 2003 and from 
a March 2006 decision which granted an increase to 40 percent 
on and after September 26, 2003. 

The veteran and his wife testified at a July 2005 hearing 
before the undersigned at the RO.  A transcript has been 
associated with the file.

The Board remanded this case previously in November 2005 and 
October 2006.  It returns now for appellate consideration.

When this case first came before the Board, the veteran was 
represented by the Disabled American Veterans.  In April 
2007, the veteran notified the Board that he had retained an 
attorney to assist with his claim.  In August 2007, the Board 
notified the veteran that, if he wanted to change his 
representation, he should submit a new power of attorney.  In 
September 2007, the veteran submitted a new power of attorney 
in favor of the American Legion, rather than the attorney he 
had previously identified.  The American Legion has been 
given the opportunity to submit a written presentation on 
this case.  The Board concludes that the veteran has received 
adequate representation and will proceed to consider the 
case.  

The Board also notes that the veteran submitted evidence in 
August 2006 related to reopening a right hip disability 
claim, for which the Board denied service connection in 
November 2005.  The evidence does not appear to have been 
considered by the Agency of Original Jurisdiction prior to 
recertification of the appeal to the Board.  To the extent to 
which this evidence discusses the veteran's back disability, 
it notes chronic pain without evaluation and is essentially 
duplicative of evidence previously considered.  The Board 
will proceed.  See 38 C.F.R. § 20.1304.  The Board also 
REFERS the right hip disability claim to the RO for 
appropriate action.

FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service 
connected low back disability was characterized by limitation 
of motion that was not "severe," pain on motion, and 
arthritic changes.  There is no evidence of ankylosis, 
vertebral fracture, abnormal mobility on forced motion, 
positive Goldthwaite's sign, muscle spasm, loss of lateral 
spine motion, neurological complications or bedrest 
prescribed by a physician.  

2.  On and after September 26, 2003, the veteran's service 
connected low back disability has been characterized by 
limitation of forward thoracolumbar flexion to 30 degrees, 
muscle spasm, arthritic changes, loss of lordosis and pain.  
There is no evidence of ankylosis, vertebral fracture, 
neurological complications or bedrest prescribed by a 
physician.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for a low back disability for the period before September 26, 
2003 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2003).

2.  The criteria for an evaluation greater than 40 percent 
for a low back disability for the period on and after 
September 26, 2003 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 
Diagnostic Codes 5235-5242 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

It is possible for a veteran to have separate and distinct 
manifestations from the same disease or injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2007).

Prior to the March 2006 rating decision, the veteran was 
rated for a low back disability under Diagnostic Code (DC) 
5295 (lumbosacral strain).  He had received 20 percent for 
moderate impairment.  The March 2006 rating decision changed 
the veteran's rating to 40 percent on the basis of the newly 
enacted General Ratings Formula and DC 5242, the new 
lumbosacral strain DC.  An effective date of September 26, 
2003, the enactment date of the Ratings Formula and DC 5242, 
was chosen.  The Board will inquire if an increased rating 
for the period before and after September 26, 2003 is 
warranted.  

During the pendency of this claim, the criteria for rating 
spine and back disabilities were revised twice (effective 
September 23, 2002 and September 26, 2003).  The Board will 
evaluate the veteran's claim under both the criteria in the 
VA Schedule for Rating Disabilities in effect at the time of 
his filing and the current regulations in order to ascertain 
which version would accord him the highest rating.  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.



Prior to September 26, 2003

Prior to September 26, 2003, the veteran was rated under DC 
5295 for lumbosacral strain as 20 percent disabled.  The 
veteran was granted a 20 percent rating for pain on motion 
and impairment of bilateral rotation in February 2002.  The 
Board will consider first DC 5295, then any other applicable 
codes.  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a 20% evaluation with 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
The highest rating allowable under this diagnostic code, 40%, 
will be awarded with evidence of a listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The record does not contain evidence sufficient to merit a 40 
percent rating prior to September 26, 2003.  There is no 
evidence of the veteran's entire spine listing to one side, 
no indication of positive Goldthwaite's sign, or of abnormal 
mobility on forced motion.  There is some limitation of 
forward bending in the standing position, but it is not 
marked as it was only minimal.  On VA examination in January 
2002, the veteran had forward flexion to 85 degrees.  Normal 
range of forward flexion is to 90 degrees.  See 38 C.F.R. 
§ 4.71a, Plate I.  The veteran reported pain on rotation.  
There was no tenderness about the lumbosacral spine.  MRIs 
reveal minor osteoarthritic changes in the lumbar spine.  
There was no mention of muscle spasms.  The veteran had an 
MRI in August 2003 that showed some slight narrowing at 
several lumbar levels consistent with early degenerative disc 
disease.  In short, the veteran shows one of the symptoms, 
attributable to his service connected disorder, to merit an 
increase under DC 5295, but with no showing of abnormal 
mobility on forced motion.  The Board finds that the 
veteran's symptoms are more like the criteria for a 20 
percent rating than the criteria for a 40 percent rating.  

The Board has also considered the other available diagnostic 
codes for the back and spine.  A rating may be possible for 
limitation of lumbar motion under DC 5292; however, to 
receive a higher rating, the veteran must show "severe" 
limitation.  The Board notes that the word "severe" is not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
it is the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.

Effective from September 26, 2003, disabilities of the spine 
are to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).  The Formula provides the following 
ratings, in relevant part:

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than sixty 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
for muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees.  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  ("Unfavorable ankylosis" is 
defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5).  


These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information).  There are higher 
ratings available under the General Formula; however, they 
require proof of ankylosis, which is not present here.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.  
"Severe" limitation of lumbar motion under the pre-
September 26, 2003 regulation, then, would result in forward 
flexion limited to 30 degrees or less.  

Considering that the veteran has lost only five degrees of 
forward flexion, none in lateral flexion and only five to 
each side in rotation, the limitation of motion is not 
"severe."  The veteran eventually developed greater 
limitation of lumbar motion, however, this was first shown at 
a December 2005 VA examination.  Generally, higher ratings 
are warranted only when the medical evidence shows them first 
to exist.  See 38 C.F.R. § 3.400(o) (2006).  No limitation of 
motion is present on the record greater than what was shown 
at the January 2002 VA examination, prior to September 26, 
2003.  The Board finds that a higher rating based on 
"severe" limitation of motion is not warranted.

The Board's prior remands in this case were, in part, to 
determine whether the veteran has intervertebral disc 
syndrome as part of his service connected disability.  A 
December 2006 opinion states that it is.  The Board will 
therefore rate the veteran under the Diagnostic Codes 
pertaining to disc syndrome.  

The applicable Diagnostic Code was revised effective 
September 23, 2002, and both versions are applicable here.  
See Kuzma, supra.  A 40 percent rating could be assigned 
under the old criteria for intervertebral disc syndrome that 
is severely disabling with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  

The Board finds that the veteran's back disability is not 
severely disabling.  The veteran had an August 2003 MRI 
showing that he had a disc herniation at L5-S1.  The 
herniation did not appear to effect the thecal sac or the 
nerve root.  A set of August 2003 x-rays showed some slight 
narrowing of disc space between L3 and L4 and posterior 
wedging at L4-L5 and L5-S1.  Treatment records from the 
period prior to September 26, 2003, do not show that the 
veteran had neurological complications like absent reflexes, 
sensory impairment or atrophy.  The veteran had 4/5 strength 
in his lower extremities in August 2003.  Otherwise, the 
majority of the records pertain to psychiatric treatment 
visits and a right hip disorder, which was addressed in the 
Board's November 2005 decision.  While there is weakness on 
strength testing, the veteran has a series of additional 
disabilities of both legs, and there is no indication that 
this weakness is the result of neurological complications. 
There are, in short, no objective findings of neurological 
complications prior to September 26, 2003.  The Board has 
also found that the veteran's range of motion was not limited 
to a severe degree.  The Board concludes that the criteria 
for a rating in excess of 20 percent under DC 5293 are not 
met.  See 38 C.F.R. § 4.71a (2002).

The September 23, 2002 revisions to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for rating intervertebral disc syndrome 
provide that preoperative or postoperative intervertebral 
disc syndrome is to be evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The veteran's records do not show any sign that the 
veteran has ever been placed on bed rest by a physician.  As 
a result, the criteria for a higher rating based on 
incapacitating episodes are not met.  See id.  As the Board 
has considered, and denied, increased ratings based 
orthopedic symptoms, and cannot find neurological 
complications, the Board concludes that the criteria for a 
higher rating under DC 5293, effective on and after September 
23, 2002, are not met.  See id.  

The Board has also considered the rule of DeLuca, supra.  
There is no evidence in the period prior to September 26, 
2003 to show that the veteran had additional loss of range of 
motion, fatiguability, weakness, lack of endurance or other 
painful motion not already addressed by the veteran's current 
rating.  The Board concludes that a higher rating is not 
warranted.  See id.  

The rating criteria that were in effect prior to September 
26, 2003, included ratings higher than 20 percent on display 
of ankylosis or vertebral fracture.  There is no evidence of 
these on the record.  In light of the foregoing, the Board 
finds that a rating higher than 20 percent for the period 
prior to September 26, 2003 is not warranted.  

On and after September 26, 2003

The RO granted the veteran a rating of 40 percent effective 
on and after September 26, 2003 for left sacroiliac strain 
with degenerative joint disease of the lumbosacral spine 
under DC 5242.  The veteran currently receives his 40 percent 
rating due to a December 2005 examination which showed his 
thoracolumbar range of motion to be quite limited.  As 
discussed above, a veteran may receive a rating based on the 
regulations in effect at the filing of his claim throughout 
the pendency of the claim.  Therefore, the Board will 
consider both the old and new regulations in evaluating the 
veteran from September 26, 2003.  

According to the new law, Diagnostic Code 5235 (vertebral 
fracture or dislocation), Diagnostic Code 5236 (sacroiliac 
injury and weakness), Diagnostic Code 5237 (lumbosacral or 
cervical strain), Diagnostic Code 5238 (spinal stenosis), 
Diagnostic Code 5239 (spondylolisthesis or segmental 
instability), Diagnostic Code 5240 (ankylosing spondylitis), 
Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated under the following General Rating 
Formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  

Only two ratings are available under the General Formula 
which are higher than the veteran's post-September 26, 2003 
rating: a 50 percent evaluation for unfavorable ankylosis of 
the thoracolumbar spine and a 100 percent evaluation for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2007).  The evidence 
does not indicate that the veteran has ankylosis.  

Under Note (1), separate evaluations are available for 
neurological manifestations of the veteran's disability.  The 
veteran also had some indication of a possible neurological 
manifestation of his disability as well.  He has complained 
of pain radiating down both legs.  At a December 2005 VA 
examination, the examiner found paresthesia in the posterior 
aspect of each thigh.  The remainder of the neurological 
testing was fairly normal.  The remainder of the sensation 
tests of the veteran's lower extremities were normal.  
Reflexes were intact bilaterally.  There was some loss of 
motor strength in both legs.  The veteran uses orthotic 
inserts, a cane and a brace.  The record is silent as to the 
body part on which the veteran uses the brace.  The veteran 
reported fecal incontinence, dizziness, unsteadiness, falls 
and erectile dysfunction.  A July 2005 VA treatment note 
indicates that the veteran has lumbar spine radiculopathy.  
The veteran's deep tendon reflexes were 2+.  He had pain on 
straight leg raise on the right, but the examiner noted that 
the veteran also has degenerative joint disease of the right 
hip.  

The Board notes that the veteran has substantial disability 
associated with each leg, service connected left foot and 
knee disabilities, and right hip disabilities, including 
arthritis and damage to the acetabulum.  The veteran has a 
rating for hallux limitus status post osteotomy of the left 
great toe and hammer toe of the second toe of the left foot 
and left knee strain with left sacroiliac radiation secondary 
to the left great toe.  The December 2005 VA examination 
report notes a paresthesia of the left foot, which is the 
result of left foot surgery, not the back disorder at issue 
here.  The Board cannot reasonably distinguish any evidence 
that would constitute a distinct neurological disability in 
the left leg that is the result of the veteran's service 
connected back disability.  As such, an additional rating for 
the left leg is inappropriate.  See Esteban, supra.  

The veteran has previously sought service connection for his 
right hip disabilities, but was denied in the Board's prior 
review of this case in November 2005.  The evidence of record 
does not identify any distinct neurological disorder of the 
right leg.  The paresthesia in the veteran's right thigh has 
not been associated with any manifestation of the veteran's 
service connected disorders.  No rating is warranted.  

Under the regulations that existed prior to September 26, 
2003, no higher rating is warranted either.  The maximum 
rating for lumbosacral strain is 40 percent, which the 
veteran receives.  There are no grounds apparent on the 
record for a separate rating for limitation of motion.  The 
limitation appears to be a manifestation of the lumbosacral 
strain, which is already compensated.  An additional rating 
for limitation of motion would violate the anti-pyramiding 
rule.  See 38 C.F.R. § 4.14, supra.  As described above, the 
remaining available DCs for rating the spine that would 
result in a higher rating all require ankylosis, residuals of 
vertebral fracture including cord involvement or abnormal 
mobility requiring a neck brace.  None of these symptoms 
appears in the evidence.  Further inquiry into those ratings 
is moot.  

Returning to the criteria based on intervertebral disc 
syndrome, the Board also concludes that for a higher rating 
are not met.  In addition to the revisions discussed above, 
effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

The Board has also considered the rule of DeLuca, supra.  If, 
as here, a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating 
is not available to the veteran for the period on and after 
September 26, 2003 based on limitation of motion.  The rule 
of DeLuca is not for application.  Id.  The Board does note 
that the veteran is reported to have "severe" interference 
with the veteran's activities, such as dressing, traveling, 
exercise and recreation, according to the December 2005 VA 
examination report.  The veteran's 40 percent rating for this 
period is a high rating denoting "severe" symptoms.  The 
Board finds that the evidence of "severe" symptomatology is 
adequately compensated by the veteran's current 40 percent 
rating.  

As discussed above, the veteran has not had incapacitating 
episodes due to his back, as there continues to be no 
evidence of bedrest prescribed by a physician.  The veteran 
continues to have good neurological functioning as discussed 
above.  Accordingly, no independent neurological rating is 
appropriate and an increased rating based on the old version 
of DC 5293 for pronounced disc syndrome is not warranted.  

Conclusion

The evidence of record for the period prior to September 26, 
2003 does not show that the veteran had severe lumbosacral 
strain.  The evidence does not show ankylosis, vertebral 
fracture or cord injury.  The veteran's limitation of motion 
does not rise to the level that would be considered 
"severe."  Therefore, no higher rating based on orthopedic 
symptoms is warranted for the period prior to September 26, 
2003.  

The evidence of record for the period on and after September 
26, 2003 similarly does not show ankylosis, vertebral 
fracture or cord injury.  No neurological disability is 
associated with the veteran's service connected low back 
disability.  No physician has prescribed bedrest and no 
incapacitating episodes are of record.  No higher rating is 
warranted under neurological or intervertebral disc syndrome 
criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for low back disability.  See Gilbert, 1 
Vet. App. at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2002 fully satisfied the first three duty 
to notify elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  To the extent that letter was deficient in any 
respect, additional letters were sent to the veteran in July 
2003 and November 2005.  The fourth element was satisfied by 
a November 2005 letter.  Although the 2003 and 2005 letters 
were not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, he was provided time 
to respond with additional argument and evidence, and the 
claims were readjudicated and additional supplemental 
statements of the case (SSOC) were provided to the veteran, 
most recently in March 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).

Since the RO assigned the 20 percent disability rating prior 
to September 26, 2003 and the 40 percent on and after 
September 26, 2003 at issue here for the veteran's service-
connected disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, notice as to effective dates was provided in an 
April 2006 letter notifying the veteran that his rating had 
been increased as of September 2003.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
December 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's sacroiliac strain since he was last examined.  The 
veteran has suggested an increase in disability has occurred 
as compared to the prior VA examination findings in a 
December 5, 2005 letter.  The December 2005 VA examination 
occurred on December 7, 2005, so any increase would be 
apparent on that examination.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  In the Board's 
November 2005 remand, a clarification of the extent of 
veteran's service connected back disability was requested.  
This was obtained in a December 2006 addendum.  There is no 
further need for remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The December 7, 2005 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an increased rating for sacroiliac strain, in 
excess of 20 percent for the period before September 26, 2003 
is denied.

Entitlement to an increased rating for sacroiliac strain, in 
excess of 40 percent for the period on and after September 
26, 2003 is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


